[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                 FILED
                                                          U.S. COURT OF APPEALS
                                No. 04-14610                ELEVENTH CIRCUIT
                                                                MAY 6, 2005
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                     BIA Nos. A95-221-684 & A95-221-685

AGNI GWIUBY ARANGO-ENRIQUEZ,
JULIANA MONCALLO-ARANGO, et al.,

                                                                 Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                          ________________________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                         _________________________
                                 (May 6, 2005)

Before BIRCH, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Agni Gwiuby Arango-Enriquez and her minor daughters, Juliana Moncallo-

Arango and Daniela Moncallo-Arango, petition for review of the Board of

Immigration Appeals’ (BIA’s) order denying their motion for reconsideration.
After review, we deny the petition.

       The petitioners are from Colombia, and applied for political asylum and

withholding of removal under the Immigration and Nationality Act (“INA”) and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”). The Immigration

Judge denied their request for asylum and withholding of removal, as well as relief

under CAT. The BIA affirmed the IJ’s decision. The petitioners did not seek

review of that decision.

       Instead, the petitioners filed a motion for reconsideration before the BIA.

The BIA determined that, “[w]hile [Arango-Enriquez] alleges that we failed to

consider all of the relevant factors in her case, we misunderstood conditions in

Colombia and that she continues to fear the guerillas, she has not specifically

proven what evidence was ignored or misconstrued and how the law was

misapplied.” Accordingly, the BIA denied the petitioners’ motion for

reconsideration. Arango-Enriquez and her daughters petition for review of the

BIA’s denial of their motion for reconsideration.1

       1
         To the extent that the petitioners seek review of the underlying decision denying them
asylum, withholding of removal, and relief under CAT, this Court is without jurisdiction to
consider such claims. As the Supreme Court has made clear, the filing of a motion for
reconsideration before the BIA does not toll the 90-day period for filing a petition for review
with this Court from the date of the final order of removal. See Stone v. INS, 514 U.S. 386, 405-
06, 115 S. Ct. 1537, 1549 (1995); Dakane v. United States Att’y Gen., 371 F.3d 771, 773-74 n.3
(11th Cir. 2004). The final order of removal issued on May 27, 2004, when the BIA affirmed the
IJ’s order of removal. However, the petitioners did not file a petition for review in this case until
                                                   2
       We review the BIA’s denial of a motion to reconsider for an abuse of

discretion. See Assa’ad v. United States Att’y Gen., 332 F.3d 1321, 1341 (11 th Cir.

2003), cert. denied, 125 S. Ct. 38 (2004). “Judicial review of denials of

discretionary relief incident to deportation proceedings . . . is limited to

determining whether there has been an exercise of administrative discretion and

whether the matter of exercise has been arbitrary or capricious.” See Garcia-Mir v.

Smith, 766 F.2d 1478, 1490 (11 th Cir. 1985) (internal quotation marks and citation

omitted).

       In their motion to reconsider, the petitioners raised the same arguments that

they had previously raised in their initial appeal to the BIA, namely that the BIA

(or the IJ) had failed to consider all relevant factors in their case. In the order

denying the motion to reconsider, the BIA noted that the petitioners had “not

specifically proven what evidence was ignored or misconstrued and how the law

was misapplied.” Because the petitioners failed to specify the errors of fact or law

in the prior BIA decision, the BIA did not abuse its discretion when it denied their

motion to reconsider.

       PETITION DENIED.



September 9, 2004. Although the petition for review is sufficiently timely to give this Court
jurisdiction to consider the BIA’s denial of the petitioners’ motion for reconsideration, this Court
is without jurisdiction to consider the underlying denial of asylum, withholding of removal, and
relief under CAT.
                                                  3